*16ON REHEARING.
In this case counsel for appellant have filed a petition and argument for rehearing, in which it is strenuously insisted that the conclusions reached in the case of Garcia v. Free, 88 Pac. 30, decided by this court at this term, are erroneous, and, in view that the decision in this case is based entirely upon that, therefore, the decision in this case is likewise erroneous. In view of the importance of the questions presented, and in deference to counsel’s contentions, we have again carefully gone over the whole subject discussed in the Garcia Case as supplemented by -the arguments in the petition .for a rehearing in this case, but we have found nothing, either in counsel’s arguments or in the authorities cited by them, that leads us to a result different from that reached by us in the Garcia Case. Indeed, in pursuing the subject farther, we have been strengthened,, if possible, in the views expressed in the opinion, filed in the Garcia Case. In 1891 the Legislature of Colorado passed an act very similar in its provisions to the one passed on by us (Sess. Laws Colo. 1891, p. 118), which has been repeatedly passed on by both the court of appeals and the' Supreme Court of Colorado, and those courts have held precisely as we hold upon the right to an appeal in cases where the right depends on the amount of the judgment. (Timmerman v. South D. R. T. Co., 20 Colo. 147, 36 Pac. 901; Crane v. Farmer, 14 Colo. 294, 23 Pac. 455; Sons of Am. B. & E. Ass’n v. Denver, 15 Colo. 592, 25 Pac. 1091; Commissioners v. Aspen, etc., Co., 1 Colo. App. 125, 27 Pac. 875.) The Court of Appeals of New York has likewise passed upon the question and has arrived at the same conclusion, as appears from the following cases: Roosevelt v. Linkert, 67 N. Y. 447; Belfer v. Ludlow, 129 N. Y. 650, 29 N. E. 320. Indeed, we have not been able to find any authorities sustaining any other conclusion where the amount of the judgment is the jurisdictional amount. The cases cited by counsel, all being cases wherein is discussed the amount in controversy or in dispute, have; and can have, no *17application. The ease of Baber v. Pittsburgh Ry. Co., 93 Ill. 343, cited by counsel in tbeir petition for a rebearing, is, however, precisely in accord with the conclusions reached by ns upon the point, that, in cases like the one at bar, the amount of the judgment, hot the amount in controversy, controls. The authorities', therefore, are against the contentions of counsel upon this point and practically leave no room for either doubt or contention upon the correctness of our conclusions upon this point, and therefore no reason exists why a rehearing should be granted.
Counsel also reargue the question of inequality in respect to the parties to the action. TJpon that subject we are thoroughly satisfied with the reasoning in the Garcia Case, supra, and for that reason we shall not discuss that subject further. The cases cited by Mr. Justice Straup from the Supreme Court of the United States were cited by him on, and are decisive of, this point. Those cases, as counsel inadvertently assume, were not cited to the point that the judgment controls, but to the question of equality merely.
Counsel make the further point, in their argument for a rehearing, that the proviso construed by us in the Garcia Case is in conflict with section 9 of article 8 of the Constitution of this state, in that said section, it is asserted, gives the right to an appeal from all final judgments of district courts to this court. It is true that such is the language of that section. It must not be overlooked, however, that the language there is applied, and intended to be applied, only to final judgments of the district courts. It clearly has reference only to judgments of the district courts based upon cases originating in those courts, and not to appeal cases in which such courts have appellate jurisdiction. This section must likewise be construed in connection with other provisions contained in the same article of the Constitution.' In this view some light at least is shed upon this question by' what is said in section 1 of the same article, wherein the district courts are made courts of appeal from the judgments of all inferior courts and tribunals, and where a supervisory control of all such' inferior courts and tribunals *18together with' appellate jurisdiction, is vested in the district courts. It is the district courts that are given this appellate jurisdiction and supervisory control over all inferior courts and tribunals, and therefore, when, under section 9, the right of an appeal is given from the final judgments of the district courts to' this court, it was not intended, ipso factoj to make this court a court of appeal from cases coming to the district courts on appeal, as well as from those cases arising in the district courts. Section 9 aforesaid deals with appeals arising from original jurisdiction of courts merely, not with cases of appellate jurisdiction. This is made additionally clear when the justices’ courts are referred to in that section. The matter of appeals with reference to original jurisdiction of both the district and justices’ courts was the subject-matter under consideration, and that is plainly the reason why it is there provided that appeals may be taken from judgments of justices’ courts to the district courts. Further, the framers of the Constitution having in mind the purpose of state Constitutions^ namely, that such purpose is to limit, not to grant, powers, therefore inserted the provision making judgments of the district courts on appeals from justices’ courts final, and thus preventing the Legislature from allowing appeals to this court in that class of cases. By section 7, appellate jurisdiction from inferior courts and tribunals is conferred on the district courts, but that alone, perhaps, would not (a matter we do not now decide) give ,the constitutional right to appeal from' all judgments of inferior courts to the district courts, but it would at least authorize the Legislature to confer such a right. In section 9, therefore, the right to appeal from all original judgments of district courts is expressly given, so¡ that that right cannot be interfered with by the Legislature. Moreover, it might as well be contended that because, in section 4 of article 8, appellate jurisdiction is conferred on this court “in all other eases,” except those wherein Original jurisdiction is conferred by that section, that “all cases” means all cases from all judgments from all courts.' Here again “all other cases” must be construed to
*19mean only that tbe power to bear appeals generally is conferred, but to be limited to cases wherein tbe right to> appeal is given either by tbe Constitution itself or by legislative enactment. We think it is quite clear that tbe constitutional right to an appeal is given only in tbe following cases: (1) In criminal cases (article 1, sec. 12); (2) from final judgments of tbe district courts where tbe cases originate in that court as above outlined, including probate matters; and (3) from justices’ courts to district courts.. In all other cases, while tbe appellate jurisdiction — that is, tbe power generally to bear and determine appeals- — exists, tbe right to an appeal, nevertheless, depends upon legislative action alone, tbe right itself not having been conferred by tbe Constitution. As tbe district courts have concurrent jurisdiction in all cases with inferior courts, and all inferior courts are deprived of jurisdiction in all matters where important rights may be affected and in all other cases have jurisdiction only in specified and limited amounts, it is easy to perceive why the framers of the Constitution relegated the right to appeal to the Legislature, except in certain specified cases above referred to. To hold that the right of the Legislature to regulate appeals from inferior courts is prohibited by the Constitution, except as specified in that .instrument, is to impose a limitation on that body by implication. Such limitations are not, and should not be, favored, and ought not be imposed by the courts, except where the implication is both necessary and unavoidable, when considered in' the light of the language used in that instrument, and applied to the subject-matter under consideration. That the right of district courts to have concurrent jurisdiction with inferior courts does not give the right to an appeal from all judgments irrespective of whether the case originated in the district court, or not, has also been passed upon, as may be seen by the following, among other, cases: Norton v, McLeary, 8 Ohio St. 205; Clark v. Hanna, Id. 199; Commonwealth v. Messenger, 4 Mass. 462.
To construe the Constitution as contended for by counsel would confer the right of two appeals from all cases of *20inferior courts, except justices’ courts, when .that right cam not be exercised in judgments from district courts, nor from justices’ courts. In giving the right to appeal from judgments of the district court on appeals from the city court in cases where the judgment exceeds one hundred dollars- is certainly quite liberal and should not be extended by a loose construction. The cases cited by counsel from this court clearly have no bearing upon the questions involved here. In the case of Irrigation Co. v. Canal Co., 14 Utah 155, 46 Pac. 824, the question presented and decided was whether an order- for a temporary injunction was a final judgment within the meaning of section 9 of article 8 of the Constitution. In Crooks v. District Courts, 21 Utah 98, 59 Pac. 529, the question presented was whether the Supreme Court had the power to review judgments of the district courts on certiorari, in cases of appeals from justices’ courts to the district court. It was there held that the judgment o-f the district court was final. Nothing, therefore, that was said or decided in those cases would be direct authority upon the questions presented on this appeal.
While the whole matter was thoroughly considered by us before the decision in the Garcia Case supra, was announced, it was not then deemed necessary to enlarge upon the subject any further than was done in the opinion in that case. In vjew, however, of counsel’s strenuous insistence that our conclusion in that case is erroneous, we deemed it but just to them to give our reasons more at length at this time.
From the foregoing it is- apparent that the conclusions reached in the Garcia Case are’ supported by all the authorities upon the subject, so far as we have been able .to find them, and, there being no good reason, therefore, for granting a rehearing in this case, the same ought to be, and accordingly is denied.
McCAETY, C. J., and STE-AUP, J., concur.